Citation Nr: 1337354	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  06-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran appeared for a Travel Board hearing before the undersigned Veterans Law Judge in June 2007.  

The Veteran's claims were remanded by the Board in October 2007 and September 2009.  In an April 2011 decision, the Board denied the Veteran's claims for service connection for bilateral hearing loss, a psychiatric disability, and a dental disability.   The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In a Memorandum Decision, the Court affirmed the Board denial of the claim of entitlement to service connection for a dental disability but remanded the claims of entitlement to service connection for right and left ear hearing loss and a psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

The Court has remanded the claims of entitlement to service connection for right and left ear hearing loss and a psychiatric disability to the Board for further development.  Specifically, the Court found that Board did not provide an adequate statement of reasons and bases for the denial of service connection for bilateral hearing loss and determined that the issue should be bifurcated.  With regard to the claim of entitlement to service connection for a psychiatric disability, the Court determined that a VA medical opinion was inadequate and that the Board did not consider the Veteran's and his spouse's lay statements.  The Court also indicated that the Board should consider whether service connection for a psychiatric disability is warranted on a secondary basis if service connection for right or left ear hearing loss is granted.

With regard to the hearing loss claims, a Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Additionally, the Board recognizes that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss, even if it does not rise to the level of disabling under VA standards.  Hensley v. Brown, 5 Vet. App. 155 (1993) 

A review of the Veteran's service medical records shows that audiometry testing at the Veteran's entrance examination in June 1970 revealed puretone thresholds of 30, 30, 30, and 45 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 20, 25, 30, and 30 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  Audiometric testing at the Veteran's separation examination in December 1971 revealed puretone thresholds of 45, 35, 25, and 35 decibels in the right ear, at 500, 1000, 2000, and 4000 Hertz and 30, 25, 35, and 40 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  

In order to properly adjudicate the hearing loss claims, another VA examination with etiology opinions should be obtained.  

With regard to the psychiatric claim, an August 2010 VA examiner concluded that it was less likely than not that the Veteran's major depression was caused by or as a result of his active service.  The examiner's rationale was that while the Veteran and his spouse reported that the Veteran's depression may be due in part to his experiences in service, depression appeared to be primarily a reaction to a motor vehicle accident and related injuries and impairments that occurred after service in 1994.  The examiner also noted that the Veteran and his spouse reported some personality changes after service which the examiner attributed to the Veteran's abuse of alcohol at the time.  The opinion appears to suggest that the Veteran's active service may have contributed to the Veteran's depression prior to 1994.  Consequently, another VA examination and etiological opinion are necessary.  

VA treatment records dated from October 2004 to August 2008 are associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain any additional VA treatment records should be made.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since August 2008.  Any negative responses should be associated with the claims file.  

2.  Schedule the Veteran for a VA audiology examination with an ear, nose, and throat medical doctor.  The examiner should review the claims file and note that review in the report.  The examiner should elicit a complete history from the Veteran, the details of which should be included in the examination report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of hearing loss since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should attempt to reconcile the current opinion with the other opinions of record, namely the January 2006 VA audiology addendum opinion and the April 2010 audiology opinion.  Following examination, interview of the Veteran, and review of the claims file, the examiner should provide opinions as follows:

(a)  With regard to the right ear hearing loss, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater)  that the right ear hearing loss noted at the time of the Veteran's entrance examination increased in severity during the Veteran's period of active service.  The examiner should note that the Veteran's hearing thresholds increased at 500 and 1000 Hertz when comparing the entrance and separation examinations and discuss the significance of that finding.

(b)  If it is determined that the right ear audiometric thresholds noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  

(c)  With regard to the left ear hearing loss, is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a left ear hearing loss at his entrance to service?  If so, is at least as likely as not (50 percent probability or greater) that the left ear hearing loss noted at the time of the Veteran's entrance examination increased in severity during the Veteran's period of active service?  The examiner should note that the Veteran's hearing thresholds increased at 500 and 4000 Hertz when comparing the entrance and separation examinations and discuss the significance of that finding.

(d)  If it is determined that the left ear audiometric thresholds noted at entry increased in severity during service, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.

(e)  If the examiner determines that there is not clear and unmistakable evidence that the Veteran had left ear hearing loss at his entrance to service, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss is related to the Veteran's active service.  If the Veteran's current left ear hearing loss is more likely attributable to factors unrelated to service, the examiner should specifically so state.

3.  With regard to the claim of entitlement to service connection for a psychiatric disability, schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and must note that review in the report.  The clinician should explain the basis for all opinions and base the opinions on sufficient facts or data with reference to medical literature, if possible.  Any necessary tests, including psychiatric testing, should be obtained if the examiner deems any such testing necessary.  The examiner should be directed to elicit a complete history from the Veteran, the details of which should be included in the examination report.  In addition to the service medical records, the examiner should consider the Veteran's statements regarding his symptoms in service and his psychiatric symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should attempt to reconcile the current opinion with the other opinion of record, to specifically include the April 2010 VA psychiatric opinion.  Following examination, interview of the Veteran, and review of the claims file, the examiner should provide opinions as follows:

(a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  

(b)  With regard to the diagnosed major depression, the examiner should specifically state whether it is at least as likely as not (50 percent or greater probability) that disorder is related to the Veteran's active service.  The examiner should specifically consider whether the Veteran's active duty was a causal factor is his presently diagnosed major depression.  

(c)  If service connection is granted for a right or left ear hearing loss disability, the examiner should include an opinion as to whether any current psychiatric disability was caused or aggravated by the right or left ear hearing loss disability.

4.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

